Citation Nr: 1515854	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's qualifying surviving spouse for the purpose of eligibility to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  The Veteran died in February 2012.  The Appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.  That decision denied entitlement to accrued benefits because service connection for the Veteran's cause of death was denied, and denied claims for non-service connected pension and DIC benefits.  However, in a June 2014 decision of a Decision Review Officer (DRO), service connection for the Veteran's cause of death, accrued benefits, and basic eligibility to Dependent Educational Assistance were granted.  As the awards in the June 2014 decision constitute a full grant of the benefits sought, these claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

An appeal consists of a timely filed notice of disagreement, a statement of the case, and a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  The 60-day period in which to file a substantive appeal is not jurisdictional, and, thus, VA may waive any issue of timeliness in the filing of a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).    
 
The Board notes that the Appellant did not file a timely substantive appeal with respect to her claim for DIC; however, the claim was treated as if she had and was certified to the Board.  The Board finds that it is appropriate in the present case to waive the issue of timeliness in filing the substantive appeal and to proceed with adjudication of the Appellant's claim for DIC on the merits.  There is no prejudice to the Appellant in so doing because she has been afforded the same procedural rights as if she had filed a substantive appeal.  VA contacted the Appellant in July 2014 and offered her a hearing before the Board, which she declined.  In addition, the Appellant's representative submitted a statement regarding the appeal.  See July 2014 Statement of Accredited Representative in Appealed Case (VA Form 646).  Finally, the Appellant recently stated that she requests DIC and believes she is entitled to it because service connection was granted for the Veteran's cause of death and she was awarded accrued benefits owing to the Veteran as his surviving spouse.  See February 2015 Statement in Support of Claim (VA Form 21-4138).  Thus, appellate review will proceed.    
              
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Appellant and the Veteran were married in December 2011, less than one year before he died in February 2012. 

2.  The 2011 marriage of the Appellant and the Veteran occurred more than 15 years after the Veteran's separation from service in 1971, and after May 8, 1985. 

3.  No child was born to the Appellant and the Veteran. 


CONCLUSION OF LAW

The criteria for payment of DIC to the Appellant as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 1310, 1318, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As will be explained below, the claim for benefits lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The Appellant is seeking DIC as the surviving spouse of the Veteran.  VA pays DIC to the surviving spouse of a veteran who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014).  In addition, VA pays a death pension to the surviving spouse of a veteran of a period of war.  38 U.S.C.A. § 1541 (West 2014).

A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54 (2014).  In the present case, the Veteran was discharged from active duty in April 1971, and the Appellant and the Veteran were not married until after the Veteran's service in 2011.  Nonetheless, under certain circumstances, a surviving spouse who married a veteran after the veteran's service may still qualify for pension, compensation, or DIC benefits.

Under 38 C.F.R. § 3.54(a), a death pension may be paid to a surviving spouse who was married to the veteran:  (1) one year or more prior to the veteran's death; or 
(2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) before a delimiting date applicable to the period of war in which the veteran served.  With respect to the Vietnam era, the delimiting date is May 8, 1985.
 
Under 38 C.F.R. § 3.54(b), death compensation may be paid to a surviving spouse who, with respect to date of marriage, could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the veteran:  (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  

Under 38 C.F.R. § 3.54(c), DIC payable under 38 U.S.C.A. § 1310(a) may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran:  (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  

Review of the claims file reveals a marriage certificate showing the Appellant and the Veteran were married in December 2011.  The claims file also contains a death certificate showing that the Veteran died in February 2012 and was married to the Appellant at the time of his death.  The Appellant filed a claim for DIC in February 2012 that shows a child was not born to the Appellant and Veteran during or prior to their marriage.  See February 2012 Application for Dependency and Indemnity Compensation (VA Form 21-534).   

As for eligibility for a death pension under 38 C.F.R. § 3.54(a), the Appellant and the Veteran were married in December 2011 and the Veteran died in February 2012.  Thus, the Appellant was not married to the Veteran for one year or more.  The Appellant has stated that a child was not born to the Veteran and the Appellant.  Finally, the Appellant and the Veteran were married in February 2012, after May 8, 1985.  Therefore, the Appellant is not eligible for a death pension based on 38 C.F.R. § 3.54(a).       

In the same manner, the circumstances in this case do not make the Appellant eligible to receive death compensation or DIC as a surviving spouse.  The Appellant and the Veteran were married in 2011, more than 15 years after the termination of the Veteran's period of service.  The Appellant and the Veteran were not married for one year or more prior to the Veteran's death.  Further, a child was not born of their marriage.  Thus, again, unfortunately, the Appellant does not meet the requirements of 38 C.F.R. § 3.54(b) or (c) for eligibility to receive death compensation or DIC as the surviving spouse of the Veteran.    

The Board notes that a surviving spouse of a veteran may also be entitled to DIC under 38 U.S.C.A. § 1318, even if the veteran's death was not service-connected, if the veteran had a service-connected disability rated at 100% disabling for the last 10 years of his or her life, or for five years if the total evaluation was continuously in effect from the date of military discharge, or for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  However, benefits may not be paid by reason of this section to a surviving spouse of a veteran unless (1) the surviving spouse was married to the veteran for one year or more immediately preceding the veteran's death; or (2) a child was born of the marriage or was born to them before the marriage.  38 U.S.C.A. § 1318(c).  (West 2014).      

In as much as the June 2014 DRO decision constitutes a full grant of the benefit sought on appeal with respect to the issue of service connection for the cause of the Veteran's death, the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is rendered moot, as the Appellant would be entitled to no additional benefits by virtue of a grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).  In any event, the Appellant also is unable to satisfy the requirements for entitlement to DIC under 38 U.S.C.A. § 1318.

The law is dispositive, and this claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the Appellant's circumstances, and recognizes the service offered by the Veteran in this case.  The Board, however, is obligated to decide cases based on the law and the evidence before it.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).    


ORDER

Entitlement to recognition as the Veteran's qualifying surviving spouse for the purpose of eligibility to DIC is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


